DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/827,740 filed on 03/24/2020 is presented for examination; claims 1-9 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statment
The Information Disclosure Statement dated 03/24/2020 is acknowledged and the cited references have been considered in this examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claim 1 provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of US 8,466,653.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim a battery charger with a plurality of rectifier elements respectively configured to rectify AC voltages of three phases output from a power generator; a plurality of switches respectively for the plurality of rectifier elements configured to in an off-state, cause the plurality of rectifier elements to rectify the AC voltages to charge a battery. The patented application anticipates the instant application claimed.

Claim 1 of instant application: 16/872,740
Claim 1 of paten’d application US8,466,653
 A battery charger comprising: a plurality of rectifier elements respectively configured to rectify AC voltages of three phases output from a power generator; a plurality of switches respectively for the plurality of rectifier elements configured to in an off-state, cause the plurality of rectifier elements to rectify the AC voltages to charge a battery, and in an on-state, cause the AC voltages to be short-circuited to a negative side of the battery; a zero-crossing detector configured to detect zero-crossings of the AC voltages; a switch controller configured to output, based on the zero crossings, a gate signal for turning on and off the plurality of switches; and a detection reference changer configured to change a reference for the zero-crossing detector to detect the zero crossings. 

 A battery charger comprising: a rectifier that rectifies alternating-current voltages of three phases output from a power generator to charge a battery, the rectifier including a plurality of rectifying elements provided … a voltage detector that detects that a voltage of the battery … a plurality of switching units provided for the respective rectifying elements, the plurality of switching units rectifying the alternating-current voltages to charge the battery in an off-state, and the plurality of switching units shorting outputs of the respective … power generator with a negative side of the battery in an on-state; a plurality of zero-cross detectors that detect zero-crosses of the alternating-current voltages… a plurality of switch controllers outputting, based on results of the zero-cross detection… gate signals for turning on and off corresponding ones of the plurality of switching units, and the plurality of switch controllers outputting gate signals … when the voltage detector detects that the voltage of the battery …


Claims 2-9 of instant application are also rejected, at least, for their dependency on rejected claim 1 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102 (a1) as being anticipated by Watanabe et al. (2011/024610), (hereinafter, Watanabe).
With respect to claims 1 and 2, Watanabe discloses a battery charger (Fig. 1 and Fig. 2) comprising: a plurality of rectifier elements respectively configured to rectify AC voltages of three phases output from a power generator (Para. # 0004); a plurality of switches respectively for the plurality of rectifier elements (Para. # 0026) configured to in an off-state, cause the plurality of rectifier elements to rectify the AC voltages to charge a battery (0047), and in an on-state, cause the AC voltages to be short-circuited to a negative side of the battery (Para. # 0027); a zero-crossing detector configured to detect zero-crossings of the AC voltages; a switch controller configured to output, based on the zero crossings (Para. # 0030-0031), a gate signal for turning on and off the plurality of 

    PNG
    media_image1.png
    400
    535
    media_image1.png
    Greyscale

switches; and a detection reference changer configured to change a reference for the zero-crossing detector to detect the zero crossings (Para. # 0048). 
With respect to claim 3, Watanabe discloses the battery charger (Fig. 1 and Fig. 2) as described above, wherein the detection reference changer (Para. # 0048) comprises a voltage generator configured to generate an offset voltage that is a predetermined negative voltage, and is configured to change the reference by supplying the offset voltage via a plurality of resistors respectively to a plurality of detection nodes where the zero-crossing detector detects the zero-crossings (Para. # 0030). 
With respect to claim 4, Watanabe discloses the battery charger (Fig. 1 and Fig. 2) as described above, wherein the detection reference changer is configured to change the reference according to a load change of a load connected to the battery (Fig. 6; Para. # 0018). 
With respect to claims 5 and 7-9, Watanabe discloses the battery charger (Fig. 1 and Fig. 2) as described above, wherein the detection reference changer is configured to change the reference according to a lower limit value of each of the AC voltages (Para. # Para. #0021). 
With respect to claim 6, Watanabe discloses the battery charger (Fig. 1 and Fig. 2) as described above, wherein the detection reference changer is configured to change the reference according to a load change of a load connected to the battery (Para. # 0010). 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/YALKEW FANTU/Primary Examiner, Art Unit 2859